      Case 1:20-cv-00510-BMC Document 38 Filed 08/15/20 Page 1 of 12 PageID #: 563




                                                          August 15, 2020

BY ECF
Hon. Brian M. Cogan
United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        Re: Zeitlin v. Palumbo, et al.
            Case no. 20-cv-510

Dear Judge Cogan,
       The undersigned represents Plaintiff in the matter referenced above. Defendants’ motions to
dismiss are sub judice before the Court.
       Today’s Wall Street Journal carried an article about Defendant Palumbo’s involvement with
robocalls that may be useful to the Court as background. A copy is enclosed.
       The article can also be accessed via the following link: https://www.wsj.com/articles/where-
robocalls-hide-the-house-next-door-11597464021?st=hpwo4v78p8hf5yk.


                                                    Respectfully yours,
                                                    /s/ Robert J. Tolchin
                                                    Robert J. Tolchin


cc:    Theodor D. Bruening, Esq. (by ECF)
       Joseph R. Conway, Esq. (by ECF)
8/15/2020    Case 1:20-cv-00510-BMC Document   38 Filed
                                        Where Robocalls        08/15/20
                                                        Hide: the            Page
                                                                  House Next Door    2 of 12 PageID #: 564
                                                                                  - WSJ

 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.

 https://www.wsj.com/articles/where-robocalls-hide-the-house-next-door-11597464021




BUSINESS

Where Robocalls Hide: the House Next Door
Mom-and-pop carriers are a key link in the telecom system. They can also open the door to scams.


By Ryan Tracy and Sarah Krouse
Aug. 15, 2020 12 00 am ET

When you receive a robocall, chances are someone like Nick Palumbo collects roughly
$0.0024 a minute. Those fractions of a cent can add up to millions of dollars. Mr. Palumbo
accumulated more than $3.2 million on the hundreds of millions of calls routed through a
telecom operation based in his Paradise Valley, Ariz., home last year.

Two phone companies run by Mr. Palumbo are among dozens of little-known carriers that
serve as key conduits in America’s telecom system. But the rise and fall of those
companies also illustrates a ﬂaw in that system: The business model of these carriers can
support fraud on a massive scale.

In the span of a few years, one of Mr. Palumbo’s carriers became the largest conduit for
Social Security impostor calls coming into the U.S. from overseas, according to
authorities. It connected swindlers posing as oﬃcials from the Social Security
Administration with victims who relinquished their money or personal information. Such
scams in total bilked U.S. consumers out of at least $38 million in 2019, according to
Federal Trade Commission data and government oﬃcials.

More government impostor robocalls were traced to Mr. Palumbo’s carriers than any
other phone company for much of 2019 and the early months of 2020, according to
USTelecom, a trade group that runs a call-tracing system. He says he didn’t know the calls
were scams when his companies passed them along. On March 24 a federal judge
temporarily barred Mr. Palumbo’s phone operations from carrying any more calls in the
U.S. following a civil lawsuit from the Justice Department. He shut down Ecommerce
National LLC, which did business as TollFreeDeals.com, and SIP Retail LLC, his lawyer
said.



https://www.wsj.com/articles/where-robocalls-hide-the-house-next-door-11597464021                                                                              1/11
8/15/2020   Case 1:20-cv-00510-BMC Document   38 Filed
                                       Where Robocalls        08/15/20
                                                       Hide: the            Page
                                                                 House Next Door    3 of 12 PageID #: 565
                                                                                 - WSJ




Nick Palumbo accumulated more than $3.2 million on the hundreds of millions of calls routed
through a telecom operation based in his Paradise Valley, Ariz., home last year. Authorities said one
of Mr. Palumbo’s carriers became the largest conduit for Social Security impostor calls coming into
the U.S. from overseas. Mr. Palumbo said he didn’t know the calls were scams.
PHOTO: NICK PALUMBO


Mr. Palumbo and dozens of other little-known telecom carriers work in the shadows of
giants such as AT&T Inc., routing phone calls in bulk from one part of the telephone
network to another and charging customers a fraction of a cent each time. These small
carriers took hold in the decades following the 1984 breakup of AT&T’s phone system
monopoly, which was designed to lower the costs of long-distance calls. They
mushroomed during the introduction of internet-based calling services in the 2000s.

The emergence of these small phone companies was in many ways a positive development
for consumers who now pay less for long-distance calls. The downside is that the system

https://www.wsj.com/articles/where-robocalls-hide-the-house-next-door-11597464021                           2/11
8/15/2020   Case 1:20-cv-00510-BMC Document   38 Filed
                                       Where Robocalls        08/15/20
                                                       Hide: the            Page
                                                                 House Next Door    4 of 12 PageID #: 566
                                                                                 - WSJ

wasn’t designed to discern between legitimate and illegitimate calls, which are
sometimes mixed together as they are passed along. U.S. regulators generally didn’t
require these carriers to block calls and in some cases forbade them from doing so as a
way of limiting anticompetitive behavior. Some telecommunications experts say that
opened the door for smaller carriers to hustle business from robocallers, or simply turn a
blind eye to suspect traﬃc.

Big carriers thus far have largely been able to avoid government penalties by
demonstrating their eﬀorts to verify legitimate traﬃc, in some cases hiring third-party
companies to spot bad calls and ﬂash a “Scam Likely” message to your phone.

Here is how the scams typically work: First robocallers blast out a large number of calls
embedded with a prerecorded message claiming to be a representative of the Social
Security Administration or another government agency. If the calls originate overseas, as
many do, foreign carriers forward them to U.S. carriers that contract with each other to
send and receive the traﬃc over the internet, using routers to ﬁnd the cheapest path. A
major U.S. carrier then typically makes the ﬁnal connection to your phone.

When you answer, the prerecorded voice on the other end of the line claims you’re the
victim of a stolen identity or a participant in criminal activity and that you need to call a
number to ﬁx the issue. If you fall for that premise, a swindler will use a mix of threats and
reassurances during a live conversation to extract as much of your personal information
or money as possible in exchange for supposedly clearing your good name.

Smaller carriers say the U.S. government should be going after scammers who are
originating these robocalls. Law-enforcement oﬃcials say it is diﬃcult to punish
scammers directly, in part because many are based overseas. Instead authorities are
targeting the small domestic telecom carriers that carry the calls into the U.S. and testing
a relatively new legal argument in the telecom world: that carriers should be held
responsible for policing any bad behavior that passes through their networks. Federal
agencies have over the last year won injunctions curtailing the business of two other
carriers, and have written warning letters to dozens of others.




https://www.wsj.com/articles/where-robocalls-hide-the-house-next-door-11597464021                           3/11
8/15/2020   Case 1:20-cv-00510-BMC Document   38 Filed
                                       Where Robocalls        08/15/20
                                                       Hide: the            Page
                                                                 House Next Door    5 of 12 PageID #: 567
                                                                                 - WSJ




Gail Ennis, inspector general at the Social Security Administration, assisted the Justice Department
in its case against Nick Palumbo’s phone companies. The pursuit of robocall scams, she said, is ‘going
to be a marathon, not a sprint.’
PHOTO: JUSTIN T. GELLERSON FOR THE WALL STREET JOURNAL


One of the earliest targets of the government’s crackdown was the 39-year-old Mr.
Palumbo, a well-known ﬁgure within this community of tiny phone carriers that swap tips
and cut deals in online forums or annual telecom conferences in Las Vegas. There are
varying views within that community about his level of responsibility. Some said he
should have vetted his customers more carefully or cut them oﬀ when he saw red ﬂags;
others said he followed standard industry practices.

Mr. Palumbo said there are many legitimate uses of robocalls, such as telemarketing, and
because he relayed calls rather than placing them, he had no way of knowing which calls


https://www.wsj.com/articles/where-robocalls-hide-the-house-next-door-11597464021                           4/11
8/15/2020   Case 1:20-cv-00510-BMC Document   38 Filed
                                       Where Robocalls        08/15/20
                                                       Hide: the            Page
                                                                 House Next Door    6 of 12 PageID #: 568
                                                                                 - WSJ

were scams. “We can’t listen to the calls,” he said in an interview. “The system doesn’t
allow us to, nor do we have the authority to.”

Mr. Palumbo’s lawyer said his client acted appropriately after receiving warnings about
problematic calls, including notifying the customer who sent the calls. Even if his
companies did more vetting, Mr. Palumbo says he wouldn’t know the source of calls
because his clients were telecom carriers, not call originators. “It is really diﬃcult to
know who the customer’s customers are,” he said.

In Search of $250 Million
Long before he got into the telecom industry Mr. Palumbo knew he wanted to make an
impact in the business world.

He started at eight years old, while growing up outside Buﬀalo, N.Y., “selling suckers,
hawking pencils, clipping lawns [and] snowplowing,” he wrote in an autobiographical
essay published in the 2014 book “Rainbows In Cobwebs.” “Anything that would earn
some money.”

In college, he worked as a nightclub bouncer and started a business selling paintball
supplies online, staying up late drinking Red Bull and working on the product catalog. He
recalled telling a friend he would be worth $50 million someday, but secretly set a goal of
$250 million.

His introduction to the telecom industry came in 2003, when he began selling access to
toll-free numbers. In 2009, he moved to Arizona and began working as an agent arranging
call-routing contracts between telecom carriers. He met his future wife, Natasha, in 2013
on a friend’s boat on Lake Pleasant near Phoenix. The following year he hired her.




https://www.wsj.com/articles/where-robocalls-hide-the-house-next-door-11597464021                           5/11
8/15/2020   Case 1:20-cv-00510-BMC Document   38 Filed
                                       Where Robocalls        08/15/20
                                                       Hide: the            Page
                                                                 House Next Door    7 of 12 PageID #: 569
                                                                                 - WSJ

Robo Relay
One Arizona couple relayed overseas robocalls that prosecutors say bilked U.S. consumers. Nick Palumbo,
who led the operation, said he didn’t know the calls were illegal and took action when he learned they had
been used in scams. Natasha Palumbo declined comment.

How it allegedly worked




     1                                                2                                          3

Overseas scammers, many of                                Overseas carriers                     The Palumbos’ phone
whom were in India in this case,                          forwarded the                         companies, which operated
blasted out calls themselves,                             calls to the U.S.                     from the couple’s U.S. home,
used a call center or both.                                                                     received call traffic and directed
                                                                                                calls to U.S. carriers.




                                                                                    4
                                                               5                    The U.S. carriers
      6
                                                 The big U.S.                       passed calls on
Customers received                               carriers passed                    to big carriers
recordings or live calls from the                calls through to
money-seeking scammers who                       U.S. customers.
often pretended to be with a
U.S. government agency.

Source: court records


Business was good, but unsteady, Mr. Palumbo said in the interview. In 2016, several deals
he arranged fell apart, robbing him of expected paydays. He decided to become a carrier
himself.

He was able to do so from his home. He created an account with SipNav LLC, a company
that leases access to call-switching equipment and software. SipNav accounts start at a
minimum of 2,000 simultaneous calls for $1 a month, according to its website. Starting a
phone company that operates over the internet—known as a voice over internet protocol
or VOIP provider—takes at least $10,000 because of the need to prepay vendors before
ramping up call volumes, he said. He declined to provide his exact costs.

“SipNav has no tolerance for Illegal robocalls” and is “doing everything in its control to
help mitigate these illegal actions,” the company said in a statement.


https://www.wsj.com/articles/where-robocalls-hide-the-house-next-door-11597464021                                                    6/11
8/15/2020   Case 1:20-cv-00510-BMC Document   38 Filed
                                       Where Robocalls        08/15/20
                                                       Hide: the            Page
                                                                 House Next Door    8 of 12 PageID #: 570
                                                                                 - WSJ

Outﬁts like SipNav provide another important link in the robocall supply chain. They
provide online portals for small telecom carriers to conﬁgure pricing, track call traﬃc and
onboard clients. Mr. Palumbo had to ﬁnd customers – or set up a website and let them ﬁnd
him.

Mr. Palumbo said his business took oﬀ, thanks to contacts in the telecom industry, trade
shows, and customers who found him through online searches or LinkedIn. His clients
included phone companies in India, which authorities say is a hot spot for robocalls.
Gaurav Soni, the owner of one of those clients, ICore VOIP, found Mr. Palumbo via a Google
search for U.S. telecom companies in early 2019, Mr. Soni said in an interview. “There are
so many companies who are working like Nick,” Mr. Soni said.

Mr. Soni said he signed up with Mr. Palumbo online. Mr. Palumbo didn’t ask about the
origin of the calls ICore would be sending, Mr. Soni said. Mr. Soni said he ran a phone
company, not a call center, and wasn’t aware of the content of calls sent to the U.S. He said
he understood his customers to be legitimate call centers that oﬀer services such as
information-technology help.

Mr. Palumbo eventually attracted enough clients to become the connection point for
billions of calls to the U.S. telephone network. At their peak, Mr. Palumbo’s businesses had
38,000 phone lines, paying 80 cents per line a month. Clients paid about $0.0024 per
minute for internet-based calling, according to business invoices included in court
documents.

His businesses pulled in $3.2 million of revenue in 2019, or $266,000 a month.

A Morning Raid in Arizona
That good fortune ended on the morning of January 28, not long after Mr. Palumbo and
his wife completed an ordinary morning of watching TV, having breakfast and preparing
their daughter for preschool. As Mr. Palumbo carried his 3-year-old to the car, federal
agents stood at the gates of his property with their guns pointed at him, he said in an
interview and court documents.

“Put your daughter down,” one said, as Mr. Palumbo recalled it. He says he spent the next
90 minutes in handcuﬀs while oﬃcers searched the $2.3 million home, hauling out
computers and paperwork.




https://www.wsj.com/articles/where-robocalls-hide-the-house-next-door-11597464021                           7/11
8/15/2020    Case 1:20-cv-00510-BMC Document   38 Filed
                                        Where Robocalls        08/15/20
                                                        Hide: the            Page
                                                                  House Next Door    9 of 12 PageID #: 571
                                                                                  - WSJ

Mr. Palumbo’s wife was also named as a defendant in the government’s case and was CEO
of one of the companies involved. She declined to comment through a lawyer.

Robo Rings
Estimated robocalls in the U.S.

  .billion




     Aug. 2019                 '20

Source: YouMail

One alleged victim of a scam that started with a call transmitted by one of Mr. Palumbo’s
companies was John Knox, a retired ﬁre marshal who died in March. He sent $9,800 to a
scammer who called him on May 23, 2019, according to court ﬁlings and a February
interview with Mr. Knox. The swindler, whose call was passed along by the company, left a
voice mail saying Mr. Knox’s Social Security number had been compromised.

“I’m usually sharp as a tack. That day they caught me,” Mr. Knox said in an interview,
adding that he had been dealing with family turmoil at the time.

After the raid on Mr. Palumbo, the Federal Communications Commission in February
began sending public warning letters to other small carriers. One was Karl Douthit, CEO
of Los Alamitos, Calif.-based provider Piratel LLC, who says the FCC singled him out
unfairly. Piratel hasn’t been associated with nearly as many robocall traces as Mr.
Palumbo’s companies, and has long been vetting customers to avoid getting stiﬀed on
bills, he said: “We have turned away more customers than we have kept.”

Mr. Douthit said the business of connecting calls over the internet is rife with
opportunities to make a “quick buck” routing a high volume of calls without asking
questions. He said he didn’t work with Mr. Palumbo.
https://www.wsj.com/articles/where-robocalls-hide-the-house-next-door-11597464021                            8/11
8/15/2020   Case 1:20-cv-00510-BMC Document   38 Filed
                                       Where Robocalls Hide: 08/15/20
                                                             the House NextPage    10 of 12 PageID #: 572
                                                                           Door - WSJ

Others defended Mr. Palumbo. Dean Hansen, a telecom consultant who ﬁled a court brief
in support of Mr. Palumbo as part of the government’s case, described him as a friendly,
savvy businessman who followed standard industry practices.

Tracking the Fraud
Prosecutors said they uncovered the participation of Mr. Palumbo’s companies using a
process called “traceback,” a system developed by trade group USTelecom that follows a
call backward to identify the phone companies that connected it. USTelecom had traced
many such calls to the companies and notiﬁed Mr. Palumbo each time, according to court
ﬁlings.

Mr. Palumbo didn’t dispute receiving notiﬁcations from USTelecom, but said USTelecom
never told him he was an outsize conduit of suspect calls until after the government
brought its case.

Sometimes the traﬃc had obvious red ﬂags, such as calls coming from overseas posing as
911, the Justice Department said. Mr. Palumbo’s lawyer said he blocked the 911 number
after receiving a complaint and acted appropriately after receiving the USTelecom
warnings. Each time, he warned the carrier who sent the problematic call and blocked the
phone number in question.

But prosecutors said the scam calls continued for months over Mr. Palumbo’s network,
even after the warnings. And they pointed out during the case that scammers can easily
switch numbers once one is blocked.

SHARE YOUR THOUGHTS


Should phone carriers be held responsible for robocall scams that pass through their networks?
Why or why not? Join the conversation below.



In one June 2019 episode, USTelecom notiﬁed Mr. Palumbo of a Social Security scam call
that had been relayed by his company, and he identiﬁed the source of the call as a
customer from India. A USTelecom representative emailed back with a warning: The calls
were “a massive illegal calling campaign.” Mr. Palumbo replied that he reamed out the
client, according to court documents. In an interview this week, he identiﬁed the client as
Mr. Soni, the ICore owner who found him on Google.


https://www.wsj.com/articles/where-robocalls-hide-the-house-next-door-11597464021                           9/11
8/15/2020   Case 1:20-cv-00510-BMC Document   38 Filed
                                       Where Robocalls Hide: 08/15/20
                                                             the House NextPage    11 of 12 PageID #: 573
                                                                           Door - WSJ

Mr. Soni said he shut down the account of the customer who sent the call Mr. Palumbo
identiﬁed. The pair continued doing business through 2019, they both said.

Mr. Palumbo could’ve blocked ICore’s account if he was worried about the calls, Mr. Soni
said. “How would I force him to open my account?” he said. “They never used to ask, ‘Who
are you?’ They want the money and the calls, that’s it.”

Mr. Palumbo’s lawyer says his client acted appropriately by notifying ICore, and he
understood that problem accounts had been shut down.

Mr. Palumbo’s companies didn’t have a compliance program, his lawyer told the federal
judge, though it did have a template for onboarding new clients. Mr. Palumbo said in an
interview that he checked customers’ references but it was possible for clients, including
international ones, to sign up by ﬁlling out an online form.

Industry standards on how much vetting is required are vague or nonexistent, Mr.
Palumbo’s lawyer said. Government rules encourage carriers to connect calls regardless
of their origin rather than ask questions, executives at other telephone companies said.

“We connect calls. We do not block calls. That goes against our complete DNA,” said
Lamar Carter, CEO of All Access Telecom Inc., a VOIP provider based in Forney, Texas.

The FCC in July asked for public input on the idea of requiring phone companies to
conduct due diligence on high-volume customers. Those regulations, which the FCC
hasn’t formally proposed, could require phone companies to ask questions about whether
a customer is running a legitimate business before they allow someone to make high
volumes of calls.

The shutdowns of Mr. Palumbo’s companies haven’t ended the ﬂow of robocalls in the U.S.
Volumes are on the rise again following a signiﬁcant slowdown during the beginning of
the coronavirus pandemic. From March to May, government agencies moved to quickly
tamp down on Covid 19-related scams, and global shutdowns stymied some fraudsters’
ability to access call centers.

“The worry for us is of course that the volume just shifts to another player. That very well
may be what’s happening,” said Gail Ennis, inspector general at the Social Security
Administration, which assisted the Justice Department with the Palumbo case. “It’s going
to be a marathon, not a sprint.”


https://www.wsj.com/articles/where-robocalls-hide-the-house-next-door-11597464021                           10/11
8/15/2020   Case 1:20-cv-00510-BMC Document   38 Filed
                                       Where Robocalls Hide: 08/15/20
                                                             the House NextPage    12 of 12 PageID #: 574
                                                                           Door - WSJ

Write to Ryan Tracy at ryan.tracy@wsj.com and Sarah Krouse at sarah.krouse@wsj.com




 Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.




https://www.wsj.com/articles/where-robocalls-hide-the-house-next-door-11597464021                                                                              11/11
